DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claim 1 is on a storage facility comprising and recites, in part “a computerized mission planning center configured to control transfer of deliverables between locations in the storage facility, by the first plurality and the second plurality of the robotic-carriers … wherein the mission planning center is configured to provide for a transfer of a tote of interest from the top of a robotic carrier of the first plurality to a robotic carrier of the second plurality, or from a robotic carrier of the second plurality to the top of a robotic carrier of the first plurality, by first instructing a robotic carrier which already carries the tote of interest, to unload the tote onto an intermediating platform accessible to a robotic carrier of the second plurality, and upon unload approval, instructing a robotic carrier intended to receive the tote, to upload the tote of interest from the intermediating platform.”
These limitations when considering the claim as a whole were not found in the prior art.  For example, US Pat. No. 10,315,231 to Brazeau teaches a similar device but does not disclose the claimed “mission planning center,” much less the claimed “intermediating platform” for transferring totes between robotic carriers.  The same reasoning can be said about the remaining cited prior art.  Therefore, claim 1 is allowable as well as claims 2-5 which depend therefrom.
For the aforementioned reasons, independent claim 6 which is on a method of handling robotically operated deliveries of deliverables is allowable as well as claims 7-16 which depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655